          Case 2:17-cv-01018-APG-VCF Document 35 Filed 07/28/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 2233 PARADISE ROAD, LLC,                                Case No.: 2:17-cv-01018-APG-VCF

 4          Plaintiff                                               Order Closing Case

 5 v.

 6 LOR SCIALABBA,

 7          Defendant

 8         I previously set a July 23, 2020 deadline for filing a motion to vacate the judgment and

 9 dismiss the complaint. ECF No. 34. I advised the parties that failure to file a motion would

10 result in this case being closed. Id. No party filed a motion.

11         I THEREFORE ORDER the clerk of court to close this case.

12         DATED this 28th day of July, 2020.

13

14
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
